DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to application 17/163,621 that the Applicant filed on February 1, 2021 and presented 14 claims.  Original claims 1-14 remain pending in the application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  150 in Fig. 1.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 5, and 9 are objected to because of the following informalities:  reference numerals should not appear in claims.  Appropriate correction is required.
Claims 1, 9, and 14 are objected to because of the following informalities: “comprising of” should merely read “comprising.”  Appropriate correction is required.
Claims 5 and 11-13 are objected to because of the following informalities: “comprises of” should merely read “comprises.”  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  “a set of audio templates and a set of  video template” should read “a set of audio templates and a set of  video templates.”  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “comprises a plurality of target entity user preference” should read “comprises a plurality of target entity user preferences.”  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claims 1, 9, and 14, and dependent claims 2, 6, 8, 10 and 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 9, and 14
Independent claims 1, 9, and 14 recite steps that comprise mental processes, where “a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’” is an abstract idea that fails Step 2A, Prong II.  See MPEP § 2106.04(II)(A) and § 2106.04(a)(2)(III).  Three steps that are capable of being performed mentally or with a “pen and paper” within claims 1, 9, and 14 are: “generating a basic sequence for the plurality of asset segments…;” “generating a source entity sequence by optimizing the basis sequence…;” and “generating a target entity sequence and a target entity violation factor by optimizing the source entity sequence….”  
Although the Applicant attempts to bring these steps within the purview of § 101 by reciting, “by the one or more hardware processors,” the recitation of hardware is ineffective because “[c]laims can recite a mental process even if they are claimed as being performed on a computer.  The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea.”  See MPEP § 2106.04(a)(2)(III)(C).  Here, the “hardware processors” is “merely using a computer as a tool to perform the concept.”  
This conclusion is supported by the conclusion that claims 1, 9, and 14 fail to satisfy Step 2A, Prong II that “asks does the claim recite additional elements that integrate the judicial exception into a practical application?”  See MPEP § 2106.04(II)(A)(2).  Here, the final step concludes with the calculation of a “target entity violation factor,” but nothing else is recited within the claims to apply this “violation factor” to yield a practical application.  The target entity violation factor is merely implemented on the computer using “hardware processors,” and nothing further is achieved to advance a “practical application” via at least the use of the violation factor.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they fail to establish an inventive concept, especially with respect to improving the “functioning of a computer.”  See MPEP § 2106.05(a).  Claims 1, 9, and 14 recite generic computer elements, e.g., hardware processors, and these additional elements, which do not amount to significantly more when considered either individually or in combination.  See MPEP § 2106.05(I).  The determination as to whether an inventive concept is present by improving the functioning of a computer is of particular relevance to Applicant’s disclosure, and the Examiner concludes that such an inventive concept is not present.  Although the “input” received is “associated with a privacy policy,” the “asset segments” as claimed are not necessarily associated with privacy elements under the broadest reasonable interpretation of claims (as other aspects of the input, but not necessarily the “asset segments,” may be related to the privacy policy).  If “asset segments” were claimed in a different manner that relates to protecting privacy within a computer environment, which is therefore relevant to improving the functioning of the computer, then claims 1, 9, and 14 might encompass patent eligible subject matter.
Dependent Claims 2 and 10
	Claims 2 and 10 recite “displaying the plurality of asset segments and the target entity violation factor” with the asset segments being “displayed in an optimal sequence.”  Additionally, the limitation of “optimally re-sequencing the plurality of asset segments” represents another mental process.  These limitations, however, fail to create a practical application under step 2A, prong II because the displaying of information does not produce a practical application when the claimed invention is considered in its entirety (i.e., the independent and dependent claims and all of the limitations therein).  The additional limitations, either individually or in combination, similarly fail to amount to significantly more under step 2B that represents an improvement to computer functionality.  In the case of displaying information, user interfaces to display information are well-known and conventional.  See MPEP § 2106.05.  In the case of the additional mental process, the additional mental process fails to yield an inventive concept that relates to the improvement of computer functionality because “privacy policy” is only a tangential limitation within the associated independent claims.  And as noted previously for independent claims 1, 9, and 14, claiming the optimizing process to encompass security via the ordering of privacy policy elements would improve computer functionality and likely lead to patent eligible subject matter under § 101.
Dependent Claims 6 and 12
Claims 6 and 12 recite mathematical expressions, and a mathematical expression of itself represents an abstract idea.  See MPEP § 2106.04(a)(2).  In combination with the mental processes associated with the base independent claims, “Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract.” See MPEP § 2106.04(II)(A)(2).  Additionally, the mathematical expression fails to transform the claimed invention into a practical application under step 2A, prong II when the claimed invention is considered in its entirety (i.e., the independent and dependent claims and each of the limitations therein).  The mathematical expression as a limitation, either individually or in combination, similarly fails to amount to significantly more under step 2B that represents an improvement to computer functionality.  The additional mathematical expression fails to yield an inventive concept that relates to the improvement of computer functionality because “privacy policy” is only a tangential limitation within the associated independent claims.
Dependent Claims 8 and 13
Claims 8 and 13 recite mathematical expressions, and a mathematical expression of itself represents an abstract idea.  See MPEP § 2106.04(a)(2).  In combination with the mental processes associated with the base independent claims, “Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract.” See MPEP § 2106.04(II)(A)(2).  Additionally, the mathematical expression fails to transform the claimed invention into a practical application under step 2A, prong II when the claimed invention is considered in its entirety (i.e., the independent and dependent claims and each of the limitations therein).  The mathematical expression as a limitation, either individually or in combination, similarly fails to amount to significantly more under step 2B that represents an improvement to computer functionality.  The additional mathematical expression fails to yield an inventive concept that relates to the improvement of computer functionality because “privacy policy” is only a tangential limitation within the associated independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following conventions apply to the mapping of the prior art to the claims:
Italicized text – claim language.
Parenthetical plain text – Examiner’s citation and explanation.
Quotation marks – language quoted from a prior art reference.
Underlining – language quoted from a claim.
Brackets – material altered from either a prior art reference or a claim, which includes the Examiner’s explanation that relates a claim limitation to the quoted material of a reference.
Braces – a limitation taught by another reference, but the limitation is presented with the mapping of the instant reference for context.
Numbered footnote – a first phrase to be moved upwards to the primary reference analysis.
Lettered footnote – a second phrase to be moved after the movement of the first phrase from which it was lifted, or more succinctly, move numbered material first, lettered material last.
A.	Claims 1, 3-5, 7, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (US 11,315,053, “Powell”) in view of Afroz et al. (US 2021/0288965, “Afroz”).
Regarding Claim 1
Powell discloses
A processor-implemented method (200) comprising: 
1 receiving an input …1 (Col. 28:27-29:19, “operation 900 moves to block 920 when the computer system 102 receives data inputs. The data inputs may be points to be evaluated and data related to the points,” i.e., the “data inputs” comprise the privacy policy of the “web/app server 40” that are receiv[ed] as input by the “privacy negotiator 14” as disclosed by Afroz ¶¶ [0028]-[0029]), via a one or more hardware processors (Col. 32:17-36, “The herein disclosed methods can be implemented as operations performed by a processor on data stored on one or more computer-readable storage devices or received from other sources.”), 
the input comprising of a plurality of asset segments (Col. 6:46-7:3, “As an example, a TSP may be defined by specifying a finite set of parameters C={c1, c2, . . . cm}, where c-i are cities to be visited (toured) by the traveling salesman,” i.e., the cities generically represent “asset segments” within an ordering problem that attempts to optimize the best position of each element/”city”/asset segment) and a plurality of constraints (Col. 6:46-7:3, “Each city pair cj,cl is separated by a known distance d(cj,cl),” i.e., the “distance” represents a constraint within the optimization problem of visiting the cities having a particular position in the order, where the optimization occurs by minimizing the distance, thus, the distance is a constraint or preference to travel the least distance possible, where the privacy preferences as disclosed by Afroz ¶¶ [0028]-[0030] serve as the constraints within the sequence for which the ordering of asset segments is to be optimized), 
2 …;
10generating a basic sequence for the plurality of asset segments (Col. 6:46-7:3, “As an example, a TSP may be defined by specifying [and thereby generating] a finite set of parameters C={c1, c2, . . . cm} [that comprises a basic sequence of the asset segments], where c-i [as distinct asset segments] are cities to be visited (toured) by the traveling salesman”), by the one or more hardware processors (Col. 32:17-36), through a basic sequence generation technique (Col. 5:12-59, “Once the utility cost model is instantiated with the MIH [Minimum Insertion Heuristic], some TSP [traveling salesman problem suggesting a basic sequence generation technique] approaches may be used to optimize the order [of a basic sequence] in which elements are inserted into the MIH to produce rapid solutions to real-world problems.”)
wherein the basic sequence for an asset segment comprises identifying a position for the asset segment of the plurality of asset segments (Col. 10:29-45, “If an improved score is achieved by moving an element to a different position [that is identified] in the solution, then that move is made; otherwise the element reverts back to its original position in the solution [comprising the basic sequence].”); (204) 
15generating a source entity sequence by optimizing the basic sequence (Col. 10:29-45, “If an improved score is achieved by moving an element to a different position in the solution [to thereby generat[e] a source entity sequence], then that move is made; otherwise the element reverts back to its original position in the solution [comprising the basic sequence].”), by the one or more hardware processors (Col. 32:17-36), through a source entity sequence optimizing technique (Col. 5:12-59, “Once the utility cost model is instantiated with the MIH [Minimum Insertion Heuristic], some TSP [traveling salesman problem suggesting a source entity sequence optimization technique] approaches may be used to optimize the order in which elements are inserted into the MIH to produce rapid solutions to real-world problems.”) {based on the one or more preferences associated with the source entity (Afroz ¶¶ [0028]-[0030], i.e., the privacy preferences as disclosed by Afroz serve as the elements within the sequence of Powell)};(206) and 
generating a target entity sequence and a target entity violation 20factor by optimizing the source entity sequence, by the one or more hardware processors (Col. 32:17-36), through a target entity sequence optimizing technique based on the one or more preferences associated with the target entity (Col. 28:12-29:19, “In general, the example operations are directed to optimizing control of a process,” i.e., the “control of a process” is organizing the user preferences as preferences associated with the target entity as disclosed by Afroz at Figs. 2A-D, ¶¶ [0021]-[0022]; Col. 28:12-29:19, “The process [as a target entity sequence optimizing technique] further includes modifying the order of the elements [and thereby optimize[e] the source entity sequence to generat[e] a target entity sequence] to be inserted and continuing the process to produce solutions [comprising a target entity sequence] with better scores [that suggest the use of a target entity violation factor]; and continuing to produce solutions [as a target entity sequence] based on improving the order of insertion until the process is determined to be sufficiently optimized;” and “The data inputs further may include penalties [as a target entity violation factor] associated with failure to honor any constraints or preferences.”) and 
minimizing the target entity violation factor based on the one or more preferences associated with the target entity (Col. 28:12-29:19, “The process further includes modifying the order of the elements to be inserted and continuing the process to produce solutions with better scores [that thereby minimize[e] the target entity violation factor]; and continuing to produce solutions [as a target entity sequence] based on improving the order of insertion [of the preferences associated with the target entity] until the process is determined to be sufficiently optimized.”). (208)  
Powell doesn’t disclose
	1 … associated with a privacy policy of a source 5entity…
	2 wherein the plurality of constraints comprises one or more preferences associated with the source entity and one or more preferences associated with a target entity; (202)
Afroz, however, discloses
	1 {receiving an input} associated with a privacy policy of a source 5entity… (¶¶ [0028]-[0030], “A particular user is beneficially provided via the privacy negotiator 14 with a list of webpages, websites or other services with their respective corresponding negotiated privacy level [and associated privacy policy] as negotiated by the privacy negotiator 14 on the particular user's computing device 12,” i.e., “abcxyz.com,” “mnoxyz.com,” etc. each represent a source entity, and each source possesses a distinct privacy policy, where each privacy policy is receiv[ed] as an input to the “negotiator 14” that possesses the optimizing algorithm as disclosed by Powell)
	2 wherein the plurality of {constraints (Powell Col. 6:46-7:3)} comprises one or more preferences associated with the source entity (¶ [0029], “A particular user is beneficially provided via the privacy negotiator 14 with a list of webpages, websites or other services with their respective corresponding negotiated privacy level [as privacy preferences acting as constraints within the optimization model of Powell] as negotiated by the privacy negotiator 14”) and one or more preferences associated with a target entity (Figs. 2A-D, ¶¶ [0021]-[0022], “Referring to FIGS. 2A and 2B, first and second exemplary interactive displays 100, 110 show queries generated by the privacy negotiator 14 via the user interface 56 of the computing device 12 during use by a user [as a target entity] of a web browser 50. The first exemplary display 100 queries ‘Which personally identifiable information (PII) are you willing to share?’ and provides corresponding user-selectable responses [as preferances] including ‘name,’ ‘location,’ ‘age,’ and ‘gender’.  The first exemplary display 100 further queries ‘Do you want to accept cookies?’ and ‘Do you want to share browsing history?’”); (202)
	Regarding the combination of Powell and Afroz, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optimization system of Powell to have included privacy features of Afroz. One of ordinary skill in the art would have been motivated to incorporate the privacy features of Afroz because Afroz discusses the problem of “Users have many options to select from in instituting privacy settings, and the consequences of their selected options are not always apparent,” see Afroz ¶ [0002], and Afroz teaches a system for performing a “privacy negotiation” to “manage the user’s electronic privacy preferences,” see Afroz ¶ [0014], that can be implemented and optimized via the system taught by Powell. 
Regarding Claim 3
Powell in view of Afroz (“Powell-Afroz”) disclose the method of claim 1, and Powell further discloses
wherein the plurality of asset segments (Col. 6:46-7:3) comprise…1 
Afroz further discloses
one of a set of audio-video templates, a set of audio 10templates and a set of video template (Figs. 2A-B, i.e., the templates as illustrated as an image on a user device, noting an image is an obvious variation of a video, as an image is but one frame of a video and the claim includes no limitations that expand upon the functionality requirement of the video.  See MPEP § 2141(III), stating “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art.”), 
wherein each asset segment is mapped to the privacy policy of the source entity (¶¶ [0029]-[0030], “For example listed names of websites or applications requiring high levels of PII [and the associate asset segment[s]] and deemed to be privacy intruding can be colored red, listed names of websites or applications requiring medium levels of PII and deemed to institute neutral privacy standards can be colored yellow, and listed names of websites or applications requiring little or no PII and deemed to institute high privacy standards can be colored green,” i.e., the asset segments comprising the PII are mapped to the privacy policy of [each] source entity to create the different rankings based upon color).
Regarding the combination of Powell and Afroz, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter of claims 1 and 3. 
Regarding Claim 4
Powell-Afroz disclose the method of claim 1, and Powell further discloses 
wherein the one or more preferences15…1 (Col. 6:46-7:3, Afroz ¶¶ [0028]-[0030]), and 
wherein the one or more preferences…2.  
Afroz further discloses
	1 … associated with the source entity (¶ [0029]) comprises a plurality of source entity dependencies (¶¶ [0029]-[0030], “The user is beneficially enabled to select listed webpages, websites or other services for more detailed information about their negotiated privacy level or to choose further action, for example to block a listed service or set a privacy level or negotiate or renegotiate the privacy level for the listed service,” i.e., each source entity possesses different preferences that yield different color-coded rankings, where the different preferences are dependent upon the source entity, thus creating source entity dependencies),
	2 associated with a target entity (Figs. 2A-D, ¶¶ [0021]-[0022]) comprises a plurality of target entity user preference (Figs. 2A-D, ¶¶ [0021]-[0022], i.e., as illustrated in the Fig. 2B, “preferred categories” as shown on the user device of the target entity comprises target entity user preferences).
Regarding the combination of Powell and Afroz, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter of claims 1 and 4.
Regarding Claim 5
Powell-Afroz disclose the method of claim 1, and Powell further discloses 
wherein the basic sequence generation technique (Col. 5:12-59) (300) comprises: 
generating a first sequence for the plurality of asset segments (Col. 6:46-7:3, “As an example, a TSP may be defined by specifying [and thereby generating] a finite set of parameters C={c1, c2, . . . cm} [that comprises a first sequence of the asset segments], where c-i [as distinct asset segments] are cities to be visited (toured) by the traveling salesman,” i.e., the initial formulation of C possessing cities as asset segments generat[es] a first sequence for the plurality of asset segments), 
wherein the first sequence comprises of a plurality of positions (Col. 6:46-7:3, “C={c1, c2, . . . cm},” i.e., the subscripts denote a each of the plurality of positions for the sequence C) and 
25the step of generating the first sequence comprises identifying a position (p) from the plurality of positions of the first sequence to be associated to each of the asset segments from the plurality of asset segments (Col. 28:12-29:19, “The process of generating the first sequence] further includes modifying the order [that entails identifying a position (p) of the associated asset segments] of the elements to be inserted and continuing the process to produce solutions with better scores”); and (302) 
38optimizing the first sequence to obtain a basic sequence for the plurality of asset segments (Col. 28:12-29:19, “The process [as a generating the first sequence] further includes modifying the order of the elements to be inserted and continuing the process to produce solution with better scores; and continuing to produce solutions based on improving [and thereby optimizing] the order of insertion until [a basic sequence for the plurality of asset segments and] the process is determined to be sufficiently optimized.”), 
wherein the basic sequence is optimized to obtain a sequence wherein each position comprises only a single asset segment from the plurality of asset segments (Col. 28:12-29:19, 6:46-7:3, “C={c1, c2, . . . cm},” i.e., within the basic sequence derived from C each subscript/position indicates each position comprises only a single asset segment). (304)  
Regarding the combination of Powell and Afroz, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter of claims 1 and 5.
Regarding Claim 7
Powell-Afroz disclose the method of claim 1, and Powell further discloses 
wherein the target entity violation factor (xij) represents a conflict between the one or more preferences associated with the source entity and the one or more preferences associated with the target entity while optimizing the source entity sequence to obtain the target entity sequence (Col. 28:12-29:19, “The data inputs further may include penalties [as the target entity violation factor] associated with failure to honor [which thereby represents a conflict between] any constraints or preferences,” and “Following block 960 as well as block 940, the computer system executes, block 970, a utility function to account for various preferences, penalties, and other factors that may affect the final cost [and optimization] determination.”).  
Regarding the combination of Powell and Afroz, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter of claims 1 and 7.
Regarding Independent Claims 9 and 14
With respect to independent claims 9 and 14, a corresponding reasoning as given earlier for independent claim 1 applies, mutatis mutandis, to the subject matter of claims 9 and 14. Therefore, claims 9 and 14 are rejected, for similar reasons, under the grounds set forth for claim 1.
Regarding Dependent Claims 11-13
With respect to dependent claims 11-13, a corresponding reasoning as given earlier for independent claims 5-6 and 8 applies, mutatis mutandis, to the subject matter of claims 11-13. Therefore, claims 11-13 are rejected, for similar reasons, under the grounds set forth for claims 5-6 and 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491